UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 2506 Winford Avenue Nashville, Tennessee 37211-2148 (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporate Trust Center 1209 Orange Street Wilmington, DE19801 (Name and address of agent for service) With a copy to: Paul B. Ordonio, President Monteagle Funds 2506 Winford Avenue Nashville, TN 37211 Registrant's telephone number, including area code:888.263.5593 Date of fiscal year end:08/31/14 Date of reporting period: 11/30/2013 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) PAR VALUE U.S. GOVERNMENT AND AGENCY OBLIGATIONS (b) - 31.51% FAIR VALUE U.S. Treasury Notes - 20.49% $ 3.125%, due 05/15/2021 $ 1.75%, due 05/15/2022 1.625%, due 08/15/2022 2.625%, due 08/15/2020 2.125%, due 08/15/2021 2.00%, due 11/15/2021 Federal Farm Credit Bank - 1.24% 1.33%, due 11/20/2017 Federal Home Loan Bank - 1.27% 5.25%, due 06/18/2014 Federal Home Loan Mortgage Corporation - 4.72% 3.75%, due 03/27/2019 4.875%, due 06/13/2018 5.00%, due 12/14/2018 Federal National Mortgage Association - 3.79% 5.00%, due 03/02/2015 0.75%, due 08/16/2017 Total U.S. Government and Agency Obligations (Cost $12,954,320) PAR VALUE CORPORATE BONDS (b) - 57.09% FAIR VALUE Aerospace & Defense - 1.43% United Technologies Corp., 5.375%, due 12/15/2017 Agriculture - 1.14% Philip Morris International, Inc., 2.50%, due 08/22/2022 Banks - 13.45% Goldman Sachs Group, Inc., 5.95%, due 01/18/2018 JPMorgan Chase & Co., 2.05%, due 01/24/2014 JPMorgan Chase & Co., 6.00%, due 01/15/2018 Manufacturers & Traders Trust Co., 1.45%, due 03/07/2018 Morgan Stanley, 3.45%, due 11/02/2015 Northern Trust Corp., 2.375%, due 08/02/2022 PNC Funding Corp., 4.375%, due 08/11/2020 State Street Corp., 4.30%, due 05/30/2014 U.S. Bancorp, 2.20%, due 11/15/2016 Wells Fargo & Co., 3.45%, 02/13/2023 Westpac Banking Corp., 2.00%, due 08/14/2017 Biotechnology - 1.31% Amgen, Inc., 4.50%, due 03/15/2020 Amgen, Inc., 4.85%, due 11/18/2014 Computers - 2.35% Hewlett-Packard Co., 6.125%, due 03/01/2014 International Business Machines Corp., 1.25%, 02/08/2018 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) PAR VALUE CORPORATE BONDS (b) - 57.09% (continued) FAIR VALUE Diversified Financial Services - 3.73% $ CME Group, Inc., 3.00%, due 09/15/2022 $ CME Group, Inc., 5.75%, due 02/15/2014 General Electric Capital Corp., 3.15%, due 09/07/2022 Toyota Motor Credit Corp., 3.20%, due 06/17/2015 Electric - 2.73% Duke Energy Florida, Inc., 4.55%, due 04/01/2020 Georgia Power Co., 4.25%, due 12/01/2019 Electrical Components - 0.69% Emerson Electric Co., 5.125%, due 12/01/2016 Healthcare - Services - 0.04% UnitedHealth Group, Inc., 5.00%, due 08/15/2014 Insurance - 3.37% Berkshire Hathaway Finance Corp., 3.00%, due 05/15/2022 Chubb Corp., 5.75%, due 05/15/2018 Metal Fabricate & Hardware - 1.14% Precision Castparts Corp., 2.50%, due 01/15/2023 Miscellaneous Manufacturing - 2.61% 3M Co., 1.00%, due 06/26/2017 3M Co., 2.00%, due 06/26/2022 General Electric Co., 5.25%, due 12/06/2017 Office & Business Equipment - 0.69% Pitney Bowes, Inc., 5.75%, due 09/15/2017 Oil & Gas - 3.03% BP Capital Markets, PLC, 2.50%, due 11/06/2022 BP Capital Markets, PLC, 4.75%, due 03/10/2019 Shell International Finance BV, 1.125%, due 08/21/2017 Shell International Finance BV, 2.375%, due 08/21/2022 Oil & Gas Services - 1.87% Halliburton Co., 2.00%, due 08/01/2018 Pharmaceuticals - 5.01% Allergan, Inc., 5.75%, due 04/01/2016 AstraZeneca PLC, 1.95%, due 09/18/2019 GlaxoSmithKline Capital, Inc., 5.65%, due 05/15/2018 Johnson & Johnson, 5.15%, due 07/15/2018 Retail - 1.22% Costco Wholesale Corp., 1.125%, due 12/15/2017 Costco Wholesale Corp., 1.70%, due 12/15/2019 Semiconductors - 2.78% Broadcom Corp., 2.70%, 11/01/2018 Intel Corp., 1.35%, 12/15/2017 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) PAR VALUE CORPORATE BONDS (b) - 57.09% (continued) FAIR VALUE Software - 1.14% Oracle Corp., 2.50%, due 10/15/2022 $ Telecommunications - 7.36% AT&T, Inc., 5.80%, due 02/15/2019 AT&T, Inc., SBC Comm, 5.625%, due 06/15/2016 Cisco Systems, Inc., 4.95%, due 02/15/2019 Verizon Communications, Inc., 3.00%, due 04/01/2016 Vodafone Group PLC, 0.90%, due 02/19/2016 Total Corporate Bonds (Cost $22,659,446) PAR VALUE MORTGAGE-BACKED SECURITIES (b) - 5.61% FAIR VALUE Federal Home Loan Mortgage Corporation - 2.69% $ Pool J19285, 2.50%, due 06/01/2027 Series 15L, 7.00%, due 07/25/2023 Series 2841 BY, 5.00%, due 08/15/2019 Federal National Mortgage Association - 1.29% Pool 545759, 6.50%, due 07/01/2032 Pool 725421, 7.00%, due 09/01/2017 Pool 754289, 6.00%, due 11/01/2033 Pool 882684, 6.00%, due 06/01/2036 Series 2003-54-PG, 5.50%, due 09/25/2032 Series 2007-40-PT, 5.50%, due 05/25/2037 Government National Mortgage Association - 1.63% Pool 476998, 6.50%, due 07/15/2029 Pool 648337, 5.00%, due 10/15/2020 Pool 676516, 6.00%, due 02/15/2038 Series 2012-52-PM, 3.50%, due 12/20/2039 Series 2012-91-HQ, 2.00%, due 09/20/2041 Total Mortgage-Backed Securities (Cost $2,224,384) SHARES MONEY MARKET FUNDS - 7.64% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.09% (a) (Cost $3,086,315) $ Total Investments at Fair Value - 101.85% (Cost $40,924,465) $ Liabilities in Excess of Other Assets, Net - (1.85%) ) Net Assets - 100.00% $ (a) Rate shown represents the 7-day yield at November 30, 2013, is subject to change and resets daily. (b) Categorized in level 2 of the fair value hierarchy; for additional information and description of the levels, refer to the table included in Note 2 of the accompanying notes to the financial statements. The accompanying notes are an integral part of the schedules of investments. MONTEAGLE INFORMED INVESTOR GROWTH FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES COMMON STOCKS - 78.53% FAIR VALUE Airlines - 2.06% Spirit Airlines, Inc. (a) $ Aerospace & Defense - 7.72% B/E Aerospace, Inc. (a) Raytheon Co. Apparel - 3.43% Michael Kors Holdings Ltd. (a) Autoparts & Equipment - 5.01% Delphi Automotive PLC Magna International, Inc. Commercial Services - 9.02% FleetCor Technologies, Inc. (a) Computers - 2.81% 3D Systems Corp. (a) Diversified Financial Services - 3.68% Waddell & Reed Financial, Inc. - Class A Healthcare - Products - 2.45% Align Technology, Inc. (a) Internet - 20.19% Netflix, Inc. (a) Priceline.com, Inc. (a) Qihoo 360 Technology Co. Ltd. (a) SouFun Holdings Ltd. Yandex NV (a) Lodging - 1.62% Melco Crown Entertainment Ltd. (a) Oil & Gas - 2.93% Carrizo Oil & Gas, Inc. (a) EOG Resources, Inc. Noble Energy, Inc. Pharmaceuticals - 9.27% Jazz Pharmaceuticals Plc (a) Actavis Plc (a) Retail - 7.35% Domino's Pizza, Inc. Nu Skin Enterprises, Inc. - Class A Software - 0.99% Broadridge Financial Solutions, Inc. Total Common Stocks (Cost $9,169,490) MONTEAGLE INFORMED INVESTOR GROWTH FUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES EXCHANGE-TRADED FUNDS - 10.10% FAIR VALUE Powershares QQQ Trust Series 1 $ SPDR S&P rust Total Exchange-Traded Funds (Cost $1,401,359) SHARES MONEY MARKET FUND - 10.08% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.09% (b)(Cost $1,484,559) $ Total Investments at Fair Value - 101.43% (Cost $12,055,408) $ Other Assets in Excess of Liabilities, Net - 1.29% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2013, is subject to change and resets daily. The accompanying notes are an integral part of the schedules of investments. MONTEAGLE QUALITY GROWTHFUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES COMMON STOCKS - 98.98% FAIR VALUE Apparel - 2.25% NIKE, Inc. - Class B $ Banks - 6.96% East West Bancorp, Inc. Goldman Sachs Group, Inc. Wells Fargo & Co. Beverages - 2.82% Coca-Cola Co. Biotechnology - 2.48% Celgene Corp. (a) Chemicals - 4.20% CF Industries Holdings, Inc. Monsanto Co. Computers - 6.85% Apple, Inc. International Business Machines Corp. Cosmetics & Personal Care - 1.61% Estee Lauder Cos., Inc. Distribution & Wholesale - 2.60% WW Grainger, Inc. Diversified Financial Services - 8.56% Affiliated Managers Group, Inc. (a) BlackRock, Inc. Visa, Inc. - Class A Electrical Components & Equipment - 2.63% AMETEK, Inc. Electronics - 3.32% Amphenol Corp. - Class A Trimble Navigation Ltd.(a) Entertainment - 1.51% Cinemark Holdings, Inc. Food - 4.59% Kellogg Co. McCormick & Co., Inc. Whole Foods Market, Inc. Healthcare - Products - 2.39% Baxter International, Inc. Home Builders - 1.22% D.R. Horton, Inc. MONTEAGLE QUALITY GROWTHFUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES COMMON STOCKS - 98.98% (continued) FAIR VALUE Internet - 6.76% Amazon.com, Inc. (a) $ eBay, Inc. (a) Google, Inc.-Class A (a) Leisure Time - 1.84% Polaris Industries, Inc. Machinery - Diversified - 2.63% Roper Industries, Inc. Media - 3.14% Walt Disney Co. Metal Fabricate & Hardware - 2.01% Precision Castparts Corp. Miscellaneous Manufacturing - 2.37% Danaher Corp. Oil & Gas - 1.31% Concho Resources, Inc.(a) Oil & Gas Services - 1.49% National Oilwell Varco, Inc. Pharmaceuticals - 2.14% Express Scripts Holding Co. (a) Real Estate Investment Trusts - 2.29% American Tower Corp. Retail - 9.78% Bed Bath & Beyond, Inc. (a) CVS Caremark Corp. DSW, Inc. Dunkin' Brands Group, Inc. Home Depot, Inc. Ross Stores, Inc. Semiconductors - 3.01% QUALCOMM, Inc. Software - 1.52% Oracle Corp. Telecommunications - 2.09% Cisco Systems, Inc. Transportation - 2.61% FedEx Corp. Tidewater, Inc. Total Common Stocks (Cost $16,986,946) MONTEAGLE QUALITY GROWTHFUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES MONEY MARKET FUND - 0.98% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.09% (b)(Cost $236,944) $ Total Investments at Fair Value - 99.96% (Cost $17,223,890) $ Other Assets in Excess of Liabilities, Net - 0.04% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2013, is subject to change and resets daily. The accompanying notes are an integral part of the schedules of investments. MONTEAGLE SELECT VALUEFUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES COMMON STOCKS - 90.62% FAIR VALUE Aerospace & Defense - 4.10% Lockheed Martin Corp. $ Raytheon Co. Banks -4.43% Bank of America Corp. Goldman Sachs Group, Inc. Morgan Stanley Chemicals - 3.94% CF Industries Holdings, Inc. Dow Chemical Co. Commercial Services - 4.83% H&R Block, Inc. RR Donnelley & Sons Co. Computers - 4.90% Apple, Inc. Hewlett-Packard Co. Teradata Corp. (a) Diversified Financial Services - 1.18% CME Group, Inc. Electric - 1.72% FirstEnergy Corp. Food - 2.34% Safeway, Inc. Healthcare - Products - 2.70% Edwards Lifesciences Corp. (a) Stryker Corp. Healthcare - Services - 6.56% Humana, Inc. WellPoint, Inc. Home Furnishings - 3.11% Whirlpool Corp. Insurance - 6.24% Allstate Corp. Assurant, Inc. MetLife, Inc. MONTEAGLE SELECT VALUEFUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES COMMON STOCKS - 90.62% (continued) FAIR VALUE Iron & Steel - 3.83% Allegheny Technologies, Inc $ Cliffs Natural Resources, Inc. United States Steel Corp. (d) Machinery - Construction & Mining - 2.27% Joy Global, Inc. Mining - 2.39% Newmont Mining Corp. Miscellaneous Manufacturing - 1.28% General Electric Co. Office & Business Equipment - 1.10% Xerox Corp. Oil & Gas - 4.29% ConocoPhillips Diamond Offshore Drilling, Inc. Rowan Cos., PLC(a) Oil & Gas Services - 2.44% Baker Hughes, Inc. Retail - 8.40% CVS Caremark Corp. Darden Restaurants, Inc. Kohl's Corp. RadioShack Corp.(a) (d) Wal-Mart Stores, Inc. Savings & Loans - 1.17% Hudson City Bancorp, Inc. Semiconductors - 11.15% Applied Materials, Inc. First Solar, Inc. (a) Intel Corp. Software - 3.04% Microsoft Corp. Telecommunications - 2.00% AT&T, Inc. Corning, Inc. Transportation - 1.21% Norfolk Southern Corp. Total Common Stocks (Cost $10,634,010) MONTEAGLE SELECT VALUEFUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES MONEY MARKET FUND - 9.96% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.09% (b) (c)(Cost $1,512,939) $ Total Investments at Fair Value - 100.58% (Cost $12,146,949) $ Liabilities in Excess of Other Assets, Net - (0.58%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2013, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on loan November 30, 2013. Total collateral had a fair value of $110,263 at November 30, 2013. (d) Security, or a portion of the security, is out on loan at November 30, 2013. Total loaned securities had a fair value of $107,431 at November 30, 2013. The accompanying notes are an integral part of the schedules of investments. MONTEAGLEVALUEFUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES COMMON STOCKS - 96.80% FAIR VALUE Aerospace & Defense - 3.13% Raytheon Co. $ Building Materials - 2.80% Vulcan Materials Co. Wolseley PLC (a) Chemicals - 13.36% Chemtura Corp. (a) Eastman Chemical Co. EI du Pont de Nemours & Co. Huntsman Corp. Comercial Services - 1.34% Nomura Holdings, Inc. Diversified Financial Services - 1.41% Nomura Holdings, Inc. Electric - 4.97% Duke Energy Corp. NRG Energy, Inc. Electronics - 1.99% Schneider Electric SA - ADR Environmental Control - 1.97% Calgon Carbon Corp. (a) Food - 3.08% Cal-Maine Foods, Inc. Forest Products & Paper - 3.66% International Paper Co. Healthcare - Products - 7.99% Boston Scientific Corp. (a) Medtronic, Inc. NuVasive, Inc. (a) Iron & Steel - 2.15% Nucor Corp. Metal Fabricate & Hardware - 2.82% Worthington Industries, Inc. Mining - 0.93% Barrick Gold Corp. MONTEAGLEVALUEFUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES COMMON STOCKS - 96.80% (continued) FAIR VALUE Miscellaneous Manufacturing - 4.10% Textron, Inc. $ Oil & Gas - 8.16% HollyFrontier Corp. Marathon Oil Corp. Transocean Ltd. Exxon Mobil Corp. Oil & Gas Services - 4.38% Halliburton Co. Steel Excel, Inc. (a) Packaging & Containers - 2.11% Sonoco Products Co. Pharmaceuticals - 8.76% Bristol-Myers Squibb Co. Merck & Co, Inc. Takeda Pharmaceutical Co. Ltd. Retail - 0.00% Orchard Supply Hardware Stores Corp. (a) (d) 56 Semiconductors - 2.27% Intel Corp. Telecommunications - 11.47% AT&T, Inc. FIH Mobile Ltd. - ADR (a) Rogers Communications, Inc. - Class B Verizon Communications, Inc. Transportation - 3.95% American Railcar Industries, Inc. (d) CSX Corp. Total Common Stocks (Cost $11,337,865) MONTEAGLEVALUEFUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES PREFERRED STOCKS - 0.00% FAIR VALUE Retail - 0.00% Orchard Supply Hardware Stores Corp. (a) (d) $ 8 Total Preferred Stocks (Cost $985) 8 SHARES MONEY MARKET FUND - 5.26% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.09% (b) (c)(Cost $937,959) $ Total Investments at Fair Value - 102.06% (Cost $12,276,809) $ Liabilities in Excess of Other Assets, Net - (2.06%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2013, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on loan at November 31, 2013. Total collateral had a fair value of $404,333 at November 31, 2013. (d) Security, or a portion of the security is out on loan at November, 2013. Total loaned securities had a fair value of $394,946 at November 30, 2013. ADR - American Depositary Receipt. The accompanying notes are an integral part of the schedules of investments. THE TEXAS FUNDFUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES COMMON STOCKS - 92.08% FAIR VALUE Airlines - 0.95% Southwest Airlines Co. $ Advertising - 0.68% Clear Channel Outdoor Holdings, Inc. Banks - 5.05% Comerica, Inc. Cullen/Frost Bankers, Inc. First Financial Bankshares, Inc. International Bancshares Corp. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. Beverages - 0.80% Dr Pepper Snapple Group, Inc. Building Materials - 2.34% Eagle Materials, Inc. Lennox International, Inc. Texas Industries, Inc. Chemicals - 2.87% Celanese Corp. Kronos Worldwide, Inc. Valhi, Inc. Westlake Chemical Corp. Commercial Services - 6.11% Alliance Data Systems Corp. Cardtronics, Inc. HMS Holdings Corp. Quanta Services, Inc. Rent-A-Center, Inc. Service Corp. International Distribution & Wholesale - 0.81% Fossil Group, Inc. Electric - 1.59% Dynegy, Inc. El Paso Electric Co. Electrical Equipment & Components - 0.75% Encore Wire Corp. Electronics - 1.85% Benchmark Electronics, Inc. National Instruments Corp. Engineering & Construction- 1.55% Fluor Corp. KBR, Inc. Entertainment - 1.73% Cinemark Holdings, Inc. Multimedia Games Holding Co., Inc. Six Flags Entertainment Corp. Environmental Control - 2.25% Darling International, Inc. Waste Connections, Inc. Waste Management, Inc. THE TEXAS FUNDFUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES COMMON STOCKS - 92.08% (continued) FAIR VALUE Food - 3.30% Whole Foods Market, Inc. $ Dean Foods Co. Sysco Corp. WhiteWave Foods Co. Gas- 0.85% Atmos Energy Corp. CenterPoint Energy, Inc. Healthcare - Products - 3.51% ArthroCare Corp. Cyberonics, Inc. Hanger, Inc. Healthcare - Services - 0.38% Tenet Healthcare Corp. Home Builders - 0.73% DR Horton, Inc. Household Products & Wares - 0.83% Kimberly-Clark Corp. Insurance - 3.49% American National Insurance Co. HCC Insurance Holdings, Inc. Hilltop Holdings, Inc. Torchmark Corp. Internet - 1.72% HomeAway, Inc. Rackspace Hosting, Inc. Investment Companies - 0.82% Main Street Capital Corp. (d) Iron & Steel - 0.86% Commercial Metals Co. Machinery - Diversified - 1.85% DXP Enterprises, Inc. Flowserve Corp. Media - 0.53% Nexstar Broadcasting Group, Inc. Miscellaneous Manufacturing - 1.71% AZZ Inc Trinity Industries Inc THE TEXAS FUNDFUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES COMMON STOCKS - 92.08% (continued) FAIR VALUE Oil & Gas - 12.87% Concho Resources, Inc. $ ConocoPhillips Diamond Offshore Drilling, Inc. HollyFrontier Corp. Marathon Oil Corp. Rowan Cos. Plc Carrizo Oil & Gas, Inc. EOG Resources, Inc. Noble Energy, Inc. Exxon Mobil Corp. Anadarko Petroleum Corp. Apache Corp. Approach Resources, Inc. Atwood Oceanics, Inc. Cabot Oil & Gas Corp. Cheniere Energy, Inc. CVR Energy, Inc. Denbury Resources, Inc. Diamondback Energy, Inc. Halcon Resources Corp. (d) Hercules Offshore, Inc. LinnCo LLC Magnum Hunter Resources Corp. Matador Resources Co. Newfield Exploration Co. Oasis Petroleum, Inc. Patterson-UTI Energy, Inc. Phillips 66 Pioneer Natural Resources Co. Range Resources Corp. Rosetta Resources, Inc. Southwestern Energy Co. Tesoro Corp. Ultra Petroleum Corp. Valero Energy Corp. W&T Offshore, Inc. Western Refining, Inc. Oil & Gas Services - 7.91% Baker Hughes, Inc. Halliburton Co. National Oilwell Varco, Inc. C&J Energy Services, Inc. Cameron International Corp. CARBO Ceramics, Inc. Dresser-Rand Group, Inc. Dril-Quip, Inc. Exterran Holdings, Inc. Flotek Industries, Inc. Forum Energy Technologies, Inc. Geospace Technologies Corp. Key Energy Services, Inc. MRC Global, Inc. Newpark Resources, Inc. Oceaneering International, Inc. Oil States International, Inc. Schlumberger Ltd. Superior Energy Services, Inc. Targa Resources Corp. Pipelines - 1.04% Kinder Morgan, Inc. Primoris Services Corp. Spectra Energy Corp. THE TEXAS FUNDFUND SCHEDULE OF INVESTMENTS - NOVEMBER 30,2013 (Unaudited) SHARES COMMON STOCKS - 92.08% (continued) FAIR VALUE Real Estate - 0.83% Howard Hughes Corp. $ Retail - 10.05% GameStop Corp. Brinker International, Inc. Cash America International, Inc. Conn's, Inc. Copart, Inc. First Cash Financial Services, Inc. Group 1 Automotive, Inc. Mattress Firm Holding Corp. Men's Wearhouse, Inc. Pier 1 Imports, Inc. Rush Enterprises, Inc. Sally Beauty Holdings, Inc. Susser Holdings Corp. Semiconductors - 3.31% Cirrus Logic, Inc. Diodes, Inc. Silicon Laboratories, Inc. Texas Instruments, Inc. Software - 2.85% SolarWinds, Inc. Solera Holdings, Inc. Tyler Technologies, Inc. Telecommunications - 1.36% AT&T, Inc. Crown Castle International Corp. Transportation - 1.95% Bristow Group, Inc. Gulfmark Offshore, Inc. Kirby Corp. Total Common Stocks (Cost $6,932,596) CONTRACTS (e) PUT OPTIONS - 0.41% FAIR VALUE 32 SPDR S&P rust $ Energy Select Sector SPDR Fund 18 SPDR S&P MidCap rust Total Put Options (Cost $60,715) SHARES MONEY MARKET FUND - 8.73% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.09% (b) (c)(Cost $682,251) $ Total Investments at Fair Value - 101.22% (Cost $7,675,562) $ Liabilities in Excess of Other Assets, Net - (1.22%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at November 30, 2013, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on loan at November 31, 2013. Total collateral had a fair value of $96,909 at November 31, 2013. (d) Security, or a portion of the security is out on loan at November, 2013. Total loaned securities had a fair value of $95,714 at November 30, 2013. (e) Each contract is equal to 100 shares of common stock. ADR - American Depositary Receipt. The accompanying notes are an integral part of the schedules of investments. MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — November 30, 2013 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of the Monteagle Funds’ (the “Funds”) significant accounting policies. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities Valuation — Equity securities, including common stocks and exchange-traded funds, held by the Funds for which market quotations are readily available are valued using the last reported sales price or the official closing price provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each Fund’s business day. If no sales are reported, the average of the last bid and ask price is used. If no average price is available, the last bid price is used. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy described below. When an equity security is valued by the independent pricing service using factors other than market quotations or the market is considered inactive, they will be categorized in level 2. Fixed income securities such as corporate bonds, municipal bonds, and U.S. government and agency obligations, when valued using market quotations in an active market, are categorized as level 1 securities. However, fair value may be determined using an independent pricing service that considers market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and other reference data. These securities would be categorized as level 2 securities. The fair value of mortgage-backed securities is estimated by an independent pricing service which uses models that consider interest rate movements, new issue information and other security pertinent data. Evaluations of tranches (non-volatile, volatile, or credit sensitive) are based on interpretations of accepted Wall Street modeling and pricing conventions. Mortgage-backed securities are categorized in level 2 of the fair value hierarchy described below to the extent the inputs are observable and timely. In the absence of readily available market quotations, or other observable inputs, securities are valued at fair value pursuant to procedures adopted by the Board of Trustees and would be categorized as level 3. Money market funds are valued at their net asset value of $1.00 per share and are categorized as level 1. Securities with maturities of 60 days or less may be valued at amortized cost, which approximates fair value and would be categorized as level 2. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region. Various inputs are used in determining the value of each of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — November 30, 2013 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES (continued) The following is a summary of the inputs used to value the Funds’ investments at fair value as of November 30, 2013: Fixed Income Fund Level 2 (Other Significant Level 1 Observable Security Classification(a) (Quoted Prices) Inputs) Totals U.S. Government and Agency Obligations $
